Citation Nr: 1131815	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for right Achilles tendonitis with plantar fasciitis.  

2.  Entitlement to a disability rating higher than 30 percent for left Achilles tendonitis with plantar fasciitis.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to separate disability ratings higher than 20 percent for right and left Achilles tendonitis with plantar fasciitis.  In a February 2008 rating decision, the RO increased the Veteran's disability ratings for right and left Achilles tendonitis with plantar fasciitis, to 30 percent, effective from the date of the current claim.  

Following the June 2009 supplemental statement of the case, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

The Board is cognizant that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran explicitly raised a separate claim for a TDIU, which was separately adjudicated by a July 2008 rating decision.  The Veteran did not perfect a timely appeal to that denial.  Accordingly, the Board has not considered a claim for a TDIU as part of the claims for increase on appeal and does not have jurisdiction of that issue.  

Moreover, in a statement in August 2011, the Veteran's representative challenged the validity of the July 2008 rating decision that denied entitlement to a TDIU on the basis of clear and unmistakable error (CUE).  The Veteran's representative also alleged CUE in a rating decision in May 2009 that denied the Veteran's claim of service connection lumbar degenerative disc disease.  The issues of CUE in the July 2008 rating decision that denied entitlement to a TDIU, and May 2009 rating decision that denied a claim of service connection lumbar degenerative disc disease, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right Achilles tendonitis with plantar fasciitis is productive of severe impairment, but loss of use of the foot has not been shown.

2.  The Veteran's left Achilles tendonitis with plantar fasciitis is productive of severe impairment, but loss of use of the foot has not been documented.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right Achilles tendonitis with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for a rating in excess of 30 percent for left Achilles tendonitis with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2006, and May 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  In February 2009, the RO obtained the Veteran's Social Security Administration (SSA) records.  Thereafter in December 2009, the Veteran was granted SSA disability benefits.  The December 2009 SSA award letter has been associated with the claims file.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  The claimant was afforded a VA examination in October 2006.  Reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2010).  Generally, a reexamination is required if the evidence indicates that there has been a material change in a disability.  As there is no objective evidence indicating, nor does the Veteran claim, that there has been a material change in the severity of his service-connected right and left Achilles tendonitis with plantar fasciitis since he was last examined, and as the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, the Board will decide the appeal on the current record.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran claims that higher ratings are warranted for his right and left foot Achilles tendonitis with plantar fasciitis, which are separately rated as 30 percent disabling for each foot under Diagnostic Code 5284, which rates impairment resulting from foot injuries.  Diagnostic Code 5284 assigns a 30 percent rating for severe disability.  It also provides a 40 percent disability rating when actual loss of use of the foot is shown.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5167, 5284 (2010).

A February 2006 VA treatment note documents the Veteran's complaints of pain on palpitation of the Achilles tendon, with approximately 5 degrees of dorsiflexion in the left ankle and 90 degrees on the right ankle.  The Veteran iced the area daily and used leather heels for lifts.

A private treatment record in September 2006, notes that posterior tibial and dorsalis pedis pulses were palpable and the Veteran's reflexes were intact.  On weight bearing, there was subtalar pronation.  The Veteran exhibited pain on digital palpation along the course of the plantar fascia, and the posterior aspect of the heel.  The Veteran showed normal dorsi and plantar flexion of the foot.  No ankle clonus was seen.  X-rays revealed subtalar pronation, with no sign of calcaneal spur or excessive Haglund deformity in the posterior aspect.  The diagnoses were plantar fasciitis, abnormal gait, retrocalcaneal bursitis, metatarsalgia and tendonitis.  

On VA examination in October 2006, the Veteran complained of bilateral foot pain.  He described pain in the plantar posterior heel, calf, and the ball of the foot, on standing and walking, bilaterally.  There was no swelling, heat, redness, stiffness, fatigability, or weakness.  There was lack of endurance on standing and walking.  The Veteran was able to stand for 15 to 30 minutes, and walk more than one quarter of a mile to less than half a mile.  The Veteran treated the pain with medication and used orthotic inserts with fair results.  There was objective evidence of pain in plantar flexion and dorsiflexion, and when trying to stand on his toes.  The Achilles insertion, plantar fascia, and the first metatarsal head plantarly, were severely tender to palpitation, bilaterally.  X-rays revealed right and left mild pes cavus with mild calcaneal spur.  The Veteran was employed full time.  He reported missing five weeks from work in the preceding year due to his bilateral foot condition.  The examiner diagnosed bilateral Achilles tendonitis with plantar fasciitis and pes clavus.  The disability had significantly affected the Veteran occupationally due to decreased mobility and pain.  The effect of the disabilities on the Veteran activities of daily living were described as mild to moderate.

In January 2007, a VA clinician noted that the Veteran was able to wear orthotics most of the day.  There was limited dorsiflexion of the ankle, bilaterally.  An April 2007 private medical report notes that the Veteran's chronic Achilles tendonitis was productive of painful ankle range of motion with guarding.  Restrictions and limitations included squatting, kneeling, climbing stairs, and heavy lifting.  A VA clinical treatment note in April 2007 recorded the Veteran's continued complaints of pain rated as 8/10, with no improvement since the most recent visit.  The Veteran wore orthotics.  The assessment was chronic Achilles tendonitis and tibial sesamoiditis in the right foot.  On private evaluation in August 2007, the Veteran reported using arch support for his bilateral foot condition.  The Veteran related a history of abnormal gait.  The clinician noted some difficulty with heel toe walking.  There was no sensory loss and motor function was normal.  Deep tendon reflexes were within normal limits.  The clinician determined that the Veteran may have some difficulty in prolonged walking.  In October 2007, the Veteran reported that he was no longer working due to pain in his feet.  VA treatment records in June and August 2008 showed continued complaints of bilateral foot pain.  In September 2008, the Veteran complained of numbness in the legs and feet while driving.  The Achilles tendon was tender on palpitation with a mild edema, and range of motion was guarded, bilaterally.  There was tenderness with palpitation of the right tibial sesamoid.  

It is significant to point out, that the 30 percent ratings that were assigned are the maximum ratings (for severe impairment) available under Diagnostic Code 5284, unless there is loss of use of the foot, for which a 40 percent rating is assigned.  The 30 percent ratings under Code 5284 considered all of the Veteran's foot symptoms and clinical findings together.  38 C.F.R. § 4.71a (2010).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of balance and propulsion, in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2010).  

The medical evidence shows that the Veteran's primary complaint was pain in his feet.  Although the noted clinical findings show that the Veteran's bilateral Achilles tendonitis with plantar fasciitis is productive of severe symptoms and requires the use of orthotics, there was no loss of use of his feet due to the disability.  There was limitation of motion of the feet and tenderness to palpitation, along with difficulty heel and toe walking.  It was noted that the disability had significantly affected the Veteran occupationally due to decreased mobility and pain.  Other limitations and restrictions included squatting, kneeling, climbing stairs, and heavy lifting.  The effects of the disabilities on the Veteran's activities of daily living were generally described as mild to moderate.  However, there was no swelling, heat, redness, stiffness, fatigability, or weakness in either foot.  There was no sensory loss and motor function was normal.  Deep tendon reflexes were within normal limits.  

Essentially, the Veteran's functional impairment is limited to prolonged walking and standing due to pain.  The treatment and examination reports show that he was still able to walk and drive and maintained useful function of his feet.  His ability to stand and walk on his feet, as limited as it is, clearly demonstrates more function than would be served with amputation stumps.  38 C.F.R. § 4.63 (2010).  Additionally, the evidence does not show ankylosis of either ankle, which could permit the assignment of a 40 percent rating  under Diagnostic Code 5270.  38 C.F.R. § 4.71a (2010).

When a Diagnostic Code provides for compensation based solely upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the medical evidence shows that the Veteran did not experience significantly increased functional impairment on use due to his service-connected disabilities.  Because the only available higher schedular rating requires actual or effective loss of use of the foot and because such loss of use was not shown, ratings greater than 30 percent on that basis are not warranted.  

Although the Veteran has substantial disability of both feet, evidence does not show that he has actually lost the use of a foot.  Accordingly, the Board finds that a rating greater than 30 percent each for his right and left Achilles tendonitis with plantar fasciitis is not warranted.  The Board finds that the preponderance of the evidence is against such ratings, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected right and left Achilles tendonitis with plantar fasciitis, reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The Veteran claims that his bilateral foot disability has rendered him unemployable.  The evidence shows that the bilateral foot symptoms significantly affected the Veteran occupationally due to decreased mobility and pain, and resulted in increased absenteeism in the Veteran's previous employment.  However, the medical evidence does not show that the Veteran's right and left Achilles tendonitis with plantar fasciitis is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

A disability rating higher than 30 percent for right Achilles tendonitis with plantar fasciitis is denied.  

A disability rating higher than 30 percent for left Achilles tendonitis with plantar fasciitis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


